Citation Nr: 0927284	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for retinitis pigmentosa. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to January 1970.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

Procedural history

In February 1987, the Veteran filed a claim seeking 
entitlement to service connection for retinitis pigmentosa.  
His claim was denied in a June 1987 RO rating decision.  He 
was properly notified of that decision.  He did not file an 
appeal. 

In June 2004, the Veteran attempted to reopen his claim of 
entitlement to service connection for retinitis pigmentosa.  
His claim was denied in the above-mentioned May 2005 rating 
decision.  The Veteran has perfected an appeal of that 
decision. 

The Veteran and his spouse testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the Denver RO in April 2009.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Issues not on appeal

In the above-mentioned May 2005 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for posttraumatic stress disorder, irritable bowel 
syndrome, gastroesophageal reflux and coronary artery 
disease.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with those decisions.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an unappealed June 1987 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
an eye disability. 

2.  The evidence received since the June 1987 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
retinitis pigmentosa. 


CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying the claim of 
entitlement to service connection for an eye disability is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Since the June 1987 rating decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for retinitis pigmentosa; the benefit sought on appeal 
remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
retinitis pigmentosa.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his claim, which was denied by 
the RO in a June 1987 decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated November 8, 2004, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The November 2004 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
retinitis pigmentosa was denied and that this decision was 
final.  He was informed that in order for VA to reconsider 
this issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason his claim was previously 
denied.  The November 2004 VCAA letter further informed the 
Veteran that: "New and material evidence must raise a 
reasonable possibility of substantiating your claim. The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  

This language complies with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The language used in 
the June 2006 letter substantially follows the regulatory 
language of 38 C.F.R. § 3.156. The Board further notes that 
the Veteran was provided with specific notice as to why his 
claim was denied and what evidence would be material to his 
claim in the last final denial of record. To wit, the RO 
informed the Veteran: "Your claim was previously denied 
because the disability was not shown in service.  Therefore, 
the evidence you submit must relate to this fact." As such, 
the Veteran was advised of the bases for the previous denial 
and what evidence would be necessary to reopen the claim. 

Further, in the November 2004 VCAA letter, the Veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

Crucially, the RO informed the Veteran in November 2004 that 
VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included a copy of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The November 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed retinitis pigmentosa.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the Veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
Veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the Veteran and his representative 
appeared before the undersigned VLJ and presented personal 
testimony in support of his claim at the Denver RO in April 
2009. 

Accordingly, the Board will proceed to a decision.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2006)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
June 2004, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

Factual background

The "old" evidence 

When the Veteran's claim of entitlement to service connection 
for retinitis pigmentosa was denied by the RO in June 1987, 
the record contained the Veteran's service treatment records, 
the report of an April 1987 VA examination and private 
medical reports from B.P.J., M.D. and W.L.C., M.D. 

The Veteran's service treatment records reveal that he 
entered service with uncorrected visual acuity of 20/200 in 
his right eye and 20/70 in his left eye.  He was issued 
glasses at that time.  Upon separation, the Veteran displayed 
corrected eyesight of 20/20 in each eye.  

Throughout his military career the Veteran maintained an 
"E" profile of 2.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service); 
the "E" reflects the eyes.  

In addition to the eye examinations that were conducted 
during his entrance and separation examinations, the Veteran 
was afforded in-service eye examinations on June 4, 1968 and 
March 14, 1969.  The service treatment records, including 
these eye examinations, do not document any complaints or 
treatment for an eye injury or disease. 

During the April 1987 VA examination, the Veteran complained 
that despite several different prescriptions, his glasses had 
not been improving his eyesight since 1978.  He further 
indicated that his vision had gradually worsened during the 
past three years and had deteriorated to the point where he 
was unable to drive or work.  The VA examiner diagnosed the 
Veteran with retinitis pigmentosis and noted that the disease 
is heredity from the Veteran's mother's side of the family.  
During the examination the Veteran indicated that his uncle, 
cousin and younger brother had each been diagnosed with 
retinitis pigmentosa. 

Also of record at the time of the June 1987 rating decision 
were medical statements from Drs. W.L.C., M.W. and B.P.J.  
These statements diagnose the Veteran with retinitis 
pigmentosa.  In addition, Dr. B.P.J.'s January 1987 report 
stated that the Veteran's eye disease is a sex linked 
recessive trait that affects all the male members of his 
family.  The December 1986 letter from Dr. M.W. indicated 
that the Veteran is related to a family with sex-linked 
retinitis pigmentosa.  

The June 1987 rating decision

In the June 1987 rating decision, the RO essentially found 
that the Veteran had not submitted evidence demonstrating in-
service incurrence or aggravation of a disease or injury and, 
by implication, that a medical nexus linking his current 
disability to an in-service injury or disease was lacking. 

The Veteran was informed of the June 1987 rating decision in 
a letter from the RO dated July 10, 1987.  He did not perfect 
an appeal.  

In June 2004, the Veteran requested that his claim be 
reopened.  After the RO denied the Veteran's claim in May 
2005, this appeal followed.  

Additionally received evidence will be discussed below.

Analysis

The June 1987 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection for retinitis pigmentosa may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
June 1987] evidence bears directly and substantially upon the 
specific matter under consideration. i.e., a connection 
between the Veteran's current disability and an in-service 
injury or disease. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  In this case, it is undisputed that the Veteran has 
retinitis pigmentosa, which was evidently first diagnosed in 
1987.  The RO denied the Veteran's claim because Hickson 
elements (2) and (3) were lacking.  

The evidence associated with the Veteran's claims folder 
since June 1987 includes the Veteran's service personnel 
records, VA treatment records, the April 2009 hearing 
transcript, medical statements from private physicians, 
records from the Social Security Administration, statements 
from the Veteran's spouse and an excerpt from a medical 
treatise. 

With respect to the Veteran's service personnel records, 
while these records are "new" insofar as they were not of 
record at the time of the RO's prior denial, the records do 
not reference the Veteran's eye disability and therefore 
cannot be considered "material."  Moreover, since the 
service personnel records do not discuss the Veteran's 
retinitis pigmentosa, or any other eye disability, the 
records are not relevant and cannot be used to reopen the 
Veteran's claim under 38 C.F.R. § 3.156(c).

Statements submitted following the June 1987 rating decision, 
including the March 2006 statement from the Veteran's spouse 
and April 2009 hearing transcript, indicate that the Veteran 
began manifesting vision problems during service and that 
these impairments continued until he became blind due to 
retinitis pigmentosa. While the Veteran and his spouse are 
competent to testify as to the existence of vision problems 
during service, such contentions (to the effect that his 
vision began to deteriorate in service due to retinitis 
pigmentosa) were contained in his previous claim for VA 
benefits and were considered and rejected by the RO at that 
time.  
See the Veteran's initial claim for VA benefits, in February 
1987, in which he stated that the "first stages of retinitis 
pigmentosa" were manifested in May 1968.  The repeated 
contentions are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  

Moreover, while the recently submitted statements are 
presumed credible, the Veteran and his spouse are not 
competent to testify as to the medical question of a 
relationship between the Veteran's retinitis pigmentosa and 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In Moray v. Brown, 5 Vet. App. 
211, 214 (1993) [a case also involving the issue of 
entitlement to service connection for retinitis pigmentosa] 
the Court specifically stated that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection. In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

With respect to the recently submitted private medical 
statements, letters from Drs. B.P.J. and W.L.C. are copies of 
letters that were before the RO at the time of the June 1987 
decision and therefore cannot be considered new evidence. 

In an April 2006 letter, Dr. E.M.H. indicated that the 
Veteran already had extensive damage from retinitis 
pigmentosa in both eyes when he first treated him in 1993, 
"indicating that it had been present for many years".  
Crucially, the letter from Dr. E.M.H. does not indicate that 
the Veteran's disability first manifested during service, 
which was over 20 years prior to 1993.  Indeed, the Veteran's 
military service was not mentioned.  As such, the 2006 letter 
does not relate to an unestablished fact (a relationship 
between military service and the currently diagnosed 
retinitis pigmentosa) and cannot be used to reopen the 
Veteran's claim

With respect to the medical treatise evidence submitted by 
the Veteran, the records from the Social Security 
Administration and VA treatment records, while this evidence 
is new insofar as it was not previously before the RO, the 
documents do not indicate that the Veteran suffered an in-
service incurrence or aggravation of retinitis pigmentosa.  
Accordingly, these documents cannot be considered material 
evidence. 

In short, the evidence associated with the Veteran's claims 
file since June 1987 is not new and material, and does not 
raise a reasonable possibility of substantiating the claim.  
The evidence does not serve to reopen the Veteran's claim of 
entitlement to service connection for retinitis pigmentosa.  
The benefit sought on appeal remains denied.  

Additional comment

The Board views its discussion above as sufficient to inform 
the Veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). In 
particular, it is incumbent upon him to submit to VA 
competent medical opinion evidence which specifically serves 
to link his retinitis pigmentosa to his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].


ORDER

New and material evidence has not been submitted and the 
Veteran's claim of entitlement to service connection for 
retinitis pigmentosa is not reopened.  The benefit sought on 
appeal remains denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


